DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-12 and 18-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yerramalli et al. (US 2020/0120713 A1).
Regarding claims 1 and 11, Yerramalli discloses, a User Equipment (UE), comprising:
a control circuit;
a processor installed in the control circuit; and 
a memory installed in the control circuit and operatively coupled to the processor;
wherein the processor is configured to execute a program code stored in the memory to:
initiate a 2-step Random Access (RA) procedure (par.[0008] describes performing a 2-step RACH) including Uplink (UL) data (par.[0069] recites that RACH may be used for UL data or DL data transmission) in RRC_INACTIVE state (par.[0062] which recites, in part, “Moreover, RACH may be used for downlink (DL) and/or uplink (UL) data arrival when the UE is in RRC idle or RRC inactive modes, …..”).; and
switch from the 2-step RA procedure to a 4-step RA procedure not including the UL data in response to a condition (fig.10 which discloses the transmission of RAR or MSG-B which indicates that the payload was not successfully received in the MSG-1, thus, the UE is configured to perform a traditional 4-step RACH procedure. Par.[0080] describes that the UE may determine to fallback or the UE may send a new MSG2 e.g. a MSGB to the UE). 

Regarding claims 2 and 12,  Yerramalli discloses:
wherein the condition is that the UE receives a network signaling (par.[0080] describes the UE receiving an indication via a MSG-2 e.g. a MSG-B in the 2-step procedure, see e.g. fig.12 wherein the payload is unable to be received and the in the MSG-2 e.g. a MSG-B the UE is configured to transition to a 4-step RACH). 

Regarding claims 8 and 18, Yerramalli discloses:
wherein the UE performs the switching by stopping the 2- step RA procedure and initiating the 4-step RA procedure (fig.11 and par.[0008] which recites, in part, “and transitioning to a four-step RACH procedure before successful completion of the two-step RACH procedure if the RAR message is of a second format.”).

Regarding claims 9 and 19, Yerramalli discloses:
transmitting the UL data after entering RRCCONNECTED state (fig.7 which discloses the 4-step RACH procedure, wherein the UE requests an RRC_CONNECTION, and the MSG4 comprises contention resolution, and the UE may enter RRC_CONNECTED).

Regarding claims 10 and 20, Yerramalli discloses:
wherein the 2-step RA procedure is initiated in response to an upper layer request (par.[0069] which recites, in part, “Moreover, RACH may be used for downlink (DL) and/or uplink (UL) data arrival when the UE is in RRC idle or RRC inactive modes” That is, the upper layers of the UE deliver data to lower layers that need to be transmitted to the network, the delivery of data from upper layers to lower layers starts the 2-Step RACH in the UE).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli as applied to claims 1-2, and 11-12, in view of Zhang et al. (US 2020/0252973 A1).
Regarding claims 3 and 13, Yerramalli disclsoes:
	wherein the network signaling is an indication in a Message (par.[0080] which recites, in part, “As will be described in greater detail below, the decision to transition to the 4-step RACH procedure may be made autonomously by the UE or may be triggered by signaling from the gNB (e.g., with a new MSG2 format).”). However, the disclosure of Yerramalli does not teach:
	wherein the network signaling is an indication in a Message B. 
	However, the technique for using a MSGB for indicating a fallback was well-known at the time of the filing of the instant application.
	For example, the disclosure of Zhang, which is in the same field of endeavor discloses:
	wherein the network signaling is an indication in a Message B (par.[0087] discloses that the UE may fallback from a 2-Step Random Access using a MSGB or a MSG2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the fallback method as discussed in Yerramilli for having the network indicate to the UE that it should fallback to the 4-step random access by using a message, with the disclosure of Zhang, which teaches that the message could be a MSGB. The motivation/suggestion would have been to provide formatting of the msgB transmission to support multiple response types based on the msgA reception (Zhang: par.[0087]).
	
	Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli as applied to claims 1-2, and 11-12, in view of Xiong et al. (US 2021/0136827 A1).
	Regarding claims 4 and 14, Yerramalli discloses falling back from a 2-step random access procedure to a 4-step random access procedure, but does not disclose:
	wherein the condition is that the UE cannot successfully complete the 2-step RA procedure after a number of preamble transmissions.
	However, the disclosed technique was well-known prior to the filing date of the instant application, for example, the disclosure of Xiong teaches:
	wherein the condition is that the UE cannot successfully complete the 2-step RA procedure after a number of preamble transmissions (par.[0237] discloses that the UE transmits the preamble and increments a preamble counter, and that when the counter exceeds a threshold, the UE will send a report and/or fallback to the 4-step random access procedure).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques for random access fallback as discussed in Yerramilli with the technique for falling back using a preamble counter as discussed in Xiong. The motivation/suggestion would have been to fallback to 4-step RACH when certain conditions are met so that the UE can ensure that the uplink data is transmitted to the network in the event of a grant-free or 2-step failure while the UE is in inactive state (Xiong: par.[0210]).
	
Regarding claims 5 and 15, Xiong discloses:
	wherein the number of preamble transmissions exceeds a configured threshold (par.[0237] discloses that when the counter exceeds the threshold the UE fallsback to the 4-step).

	Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli as applied to claims 1-2, and 11-12, in view of Wu et al. (US 2021/0298108 A1).
	Regarding claims 6 and 16, Yerramalli teaches transitioning from a 2-step RACH to a 4-step RACH, but does not disclose:
	wherein the condition is that a radio condition of the UE becomes below a radio condition threshold.
	In an analogous art, Wu discloses:
	wherein the condition is that a radio condition of the UE becomes below a radio condition threshold (par.[0284 – 0286] discloses that the UE falls back  to the RACH procedure, par.[0287] describes the fallback RACH as a connection oriented RACH that is a 4-step RACH).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the fallback procedures as discussed in Yerramalli, with the RSRP measurements as discussed in Wu. The motivation/suggestion would have been to provide a connection oriented service for UE’s when they move to far from the network base station.

	Regarding claim 7 and 17, Wu discloses:
	herein the radio condition of the UE is a Reference Signal Received Power (RSRP) of a pathloss reference (par.[0284 – 0286] discloses a RSRP measurement).

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli as applied to claims 1-2, and 11-12, in view of Uchino et al. (US 2022/0124828 A1).
	Regarding claims 6 and 16, Yerramalli teaches transitioning from a 2-step RACH to a 4-step RACH, but does not disclose:
	wherein the condition is that a radio condition of the UE becomes below a radio condition threshold.
	In an analogous art, Uchino discloses:
	wherein the condition is that a radio condition of the UE becomes below a radio condition threshold (par.[0042] discloses that the UE falls back  to the RACH procedure, when the RSRP falls below a certain value).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the fallback procedures as discussed in Yerramalli, with the RSRP measurements as discussed in Uchino. The motivation/suggestion would have been to provide a connection oriented service when connection measurements are low or congestion is high and the payload from the UE cannot reliably be transmitted to the network. 

	Regarding claim 7 and 17, Uchino discloses:
	herein the radio condition of the UE is a Reference Signal Received Power (RSRP) of a pathloss reference (par.[0042] describes the RSRP pathloss as a measurement).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Futaki (US 2021/0385867 A1) “Radio Terminal, Radio Access Network Node, and Method Therefor”
Deenoo et al. (WO 2018/031603 A1) “Light Connectivity and Autonomous Mobility” also, (US 2019/0174571 A1) teaches upper layer in fig.2 arrival of data for UL transmission. 
Freda et al. (US 2019/0320467 A1) “Random Access In Next Generation Wireless Systems” (par.[0129 and 0220] describes fallback from a 2-step RACH to a 4-step RACH).
Li et al. (US 2019/0132882 A1) “Method and Apparatus for Random Access of NR Unlicensed” (par.[0390] describes falling back to 4-step if preambles response isn’t detected).
Lim et al. (WO 2020/092337 A1) “Medium Access Control (MAC) Format for 2-Part Random Access Procedure”
Duan et al. (US 2012/0213058 A1) “Apparatus and Method for Facilitating Fallback Access Schemes”
Hoglund et al. (US 2022/0039068 A1) “Fallback for Random Access Early Data Transmission”
Ma et al. (WO 2020/156395 A1) “Random Access Method and Device”
Choe et al. (US 2021/0051732 A1) “Method and Apparatus for Random Access Fallback Procedure Related to EDT in a Wireless Communication System”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411